DETAILED ACTION
1.	This office action is a response to communication submitted on 01/22/2021.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 01/22/2021is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 17-36 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 17-20, 24-29 and 32-35 are rejected under 35 U.S.C. 103 as being anticipated/unpatentable by Woodward (US 20040067049 A1) et al. in view of Green et al. (US 20140042948 A1).
In regards to claims 17, 26 and 34, Woodward (Figs. 1-3) shows a motor controller (1) and method, said motor controller configured to: 
operate a switch device (i.e. relay 6) configured to bypass a run capacitor (par. 37) of a first motor (PSC) when a first commanded motor frequency is not within a predetermined range of line input power frequencies (i.e. see pars. 29, 34-35, 99, 104).
Although Woodward discloses that at desired output frequencies below the threshold level, the controller 18 will switch the relay 6 to couple the PSC motor 2 to the output of the inverter 4 and controlling the inverter so as to provide desired control of the PSC motor 2 during Start-up and normal operation, the controller 18 may also be used to control relay 6 to essentially bypass the inverter and couple the input terminals of the PSC motor directly to line power); and apply an output voltage to the motor that is substantially equivalent to line input voltage when the motor commanded frequency is within the predetermined range of line input power frequencies (see pars. 29, 34-35. i.e. controller 18 will switch the relay 6 to provide line voltage when the frequency of the voltage to be applied to the motor is over the fixed percentage), Woodward does not explicitly disclose (Emphasis added) to synchronize/modulate two phases of a first inverter to apply a first output voltage to the first motor that is substantially equivalent to line input voltage when the first commanded motor frequency is within the predetermined range of line input power frequencies.
However, Green further discloses a controller for a motor (see abstract, and/or elements 130, 132, 260, Figs. 1-6) and further discloses synchronize two phases of an inverter to apply an output voltage to the motor that is substantially equivalent to line input voltage (pars. 72-74. i.e. When operating in open-loop mode, the rotor will tend to synchronize with the commanded speed .omega..sub.v, especially when the motor control module 260 is operating the rotor at slower speeds. However, the actual rotor angle may differ from the commanded angle .theta..sub.v because of a load applied to the motor 400. For example, a change in load while operating in open-loop mode may change a phase difference between the commanded angle theta..sub.v and the actual rotor angle).
Hence, it would have been obvious to one of ordinary skill to modify the system/controller of Woodward to execute synchronizing two phases of an inverter to apply an output voltage to the motor that is substantially equivalent to line input voltage as to allow the system to obtain the correct speed/acceleration, see for example par. 74 and 76.
In regards to claims 18-19 and 27-28, Green further discloses/shows (Figs. 1-3) configured to estimate motor terminal voltages of the motor to minimize a phase difference of the two phases of the first inverter with the line input voltage and to measure motor terminal voltages of the motor to minimize a phase difference of the two phases of the first inverter with the line input voltage (pars. 7, 51, 78-79, 114-117 and 127).
In regards 20, 29, 32 and 38, Green further discloses/shows (Figs. 1-3) a further configured to use a low-capacitance DC-link capacitor to maximize power factor of the first motor (pars. , the low-capacitance DC-link capacitor having a capacitance less than 100 pF (pars. 35, 38 and 49). Although Green does not explicitly disclose a particular value “having a capacitance less than 100 pF”, Green clearly discloses achieving desired power factor correction parameters, and Green discloses the claimed invention except for having a capacitance less than 100 pF.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an optimum value for capacitance based in system needs since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regards to claims 24-25 and 32-33, Green further discloses/shows (Figs. 1-3) further configured to receive, from a current sensor (i.e. sensed data from 2087) coupled to at least one of a positive DC-link rail (i.e. bus voltage) or a negative DC-link rail of the motor controller, a fault signal indicating an excessive current present in at least one of ground or windings of the first motor (see pars. 38, 47-48, 51, 54-55, 60-62), further configured to disable the first inverter from supplying the first voltage output to the first motor in response to the fault signal (pars. 47-48, 99-100).


Related Prior Arts
6.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
(US 20140266755 A1) discloses a monitoring system for a heating, ventilation, and air conditioning (HVAC) system of a building, the monitoring system comprising: a monitoring device installed at the building, wherein the monitoring device is configured to (i) measure an aggregate current supplied to a plurality of components of the HVAC system and (ii) transmit current data based on the measured aggregate current; a monitoring server, located remotely from the building, configured to receive the transmitted current data and, based on the received current data, (i) assess whether a failure has occurred in a first component of the plurality of components of the HVAC system and (ii) assess whether a failure has occurred in a second component of the plurality of components of the HVAC system, wherein the monitoring server generates a first advisory in response to determining that the failure has occurred in the first component; and a review server that provides the first advisory to a technician for review, wherein the review server, in response to the technician verifying that the failure has occurred in the first component, transmits a first alert.
Allowable Subject Matter
7.	Claims 21-23, 30-31 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846